Citation Nr: 0840443	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-09 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1981 to 
August 1992 and from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in December 2007, at the St. Petersburg 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to military 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in February 2006.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records.  The 
veteran has not put VA on notice of any additional treatment 
records that she wished VA to obtain.  Additionally, the 
veteran was afforded a VA examination in August 2006.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran contends that she was exposed to loud noise 
during her first period of service and that this was the 
injury sustained from which her tinnitus resulted.  In 
particular, she contended that while working as a radar 
operator and in generator repair, she was exposed to 
artillery noise with ear protection only part of the time.  
The veteran is considered competent to relate a history of 
noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  
Moreover, the RO conceded that the veteran had a history of 
noise exposure in the March 2007 statement of the case (SOC).  
Accordingly, the Board concludes that the veteran had noise 
exposure in service. 

Nevertheless, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinnitus.  In fact, the veteran's August 1992 
separation examination found her ears and drums to be 
clinically normal, and she denied having a medical history of 
any ear trouble.  Moreover, the medical evidence of record 
shows that the veteran did not seek treatment for tinnitus 
until many years following her separation from service.  At 
her August 2006 VA examination, the veteran complained of a 
constant ringing bilaterally for the last 6 to 8 months, 
approximately 14 years after her separation from service.  
Therefore, the Board finds that tinnitus did not manifest 
during service or for many years thereafter. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings for many for many decades between the period of 
active duty and the first complaints or symptoms of tinnitus 
is itself evidence which tends to show that the disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or within close proximity 
thereto, the more probative evidence of record does not show 
the veteran to currently have tinnitus that is related to 
military service.  As discussed above, the veteran did not 
seek treatment for many years following her separation from 
service.  In fact, the August 2006 VA examiner opined that 
the veteran's current tinnitus was less likely than not 
caused by or a result of military noise exposure.  The 
examiner explained that although the veteran had a 
significant history of military noise exposure, by her 
report, her tinnitus began only 6 to 8 months prior, 
approximately 14 years after her separation from service and 
the noise exposure.  In addition, the examiner stated that 
the veteran did not have high frequency hearing loss, which 
is generally associated with tinnitus caused by noise 
exposure.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus. 

The Board does observe the veteran's contentions in her April 
2007 VA Form that her tinnitus cannot be separated from her 
bilateral hearing loss, for which she was service connected.  
However, a review of the record indicates that the veteran is 
not service connected for bilateral hearing loss.  In 
addition, in her VA Form 9 and her testimony at her December 
2007 hearing, the veteran stated that the August 2006 VA 
examination was inadequate.  The veteran contended that the 
examiner misunderstood her responses during the examination.  
The veteran continued that she has had problems with tinnitus 
since her first discharge from the military, but that it had 
become exacerbated in the last few months prior to the 
examination.  

In this regard, to the extent that the veteran has attested 
to having chronic/continuous symptomatology of tinnitus since 
service, the Board has considered the provisions of 38 C.F.R. 
§ 3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of 
approximately 14 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

Although the veteran may sincerely believe that her tinnitus 
was caused by acoustic trauma during service, the veteran, as 
a lay person, is not competent to testify that her tinnitus 
was caused by her active service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for bilateral tinnitus.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bilateral tinnitus is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).




ORDER

Entitlement to service connection for bilateral tinnitus is 
denied



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


